Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 10/13/2020. Claims 1-15 are presented for examination.
The e-Terminal disclaimers filed on 12/16/2020 has been reviewed and are accepted.  The terminal disclaimer has been recorded.
Double Patenting: This application is a continuation of, and claims priority to US Application no. 15/926,924 which is now US Patent no. 10866925. Applicants filed terminal disclaimer electronically on 12/16/2020 which are sufficient to overcome obviousness-type double patenting rejection.

Allowable Subject Matter
Claims 1-15 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to independent claims the prior art of record Wetherall et al (US Publication No. 2016/0110370) in view of Peled et al (US Publication No. 2005/0288939), further in 
Wetherall et al. (prior art on the record) teaches a system that includes a content object to undergo one or more modifications initiated by one or more users of a content management system. The content object includes content and metadata of a document maintained by the content management system within a first file structure. The method also includes providing access to the document for the one or more users of the content management system via the first file structure, detecting declaration of the document as a record, assigning a location for the content object as a record within a file plan of a records management system after the detecting of the declaration of the document as the record, maintaining the access to the content item via the first file structure such that the one or more user can continue to interact with the content object via a user interface of the content management system, and sending a notification to a records manager regarding the declaration of the document as the record. Further, the system includes facilitating full participation among users at an organization in the processes of records management. User adoption is critical to the success of records management and governance programs. Implementations of the current subject matter can allow users to declare records “in-place” without the need to move a document to another site or remove it from content workflows.
Peled et al. (prior art on the record) teaches a system for information management and control is presented, based on modular and abstract description of the information. The system allows for a flexible and efficient policy management and 
Yagawa et al. (prior art on the record) teaches a system watermarking in accessed data that includes a client device, a file system manager, a file server, and a storage network. The client device is connected to a network and includes a file access application. The file system manager is connected to the network and sets watermark control information. The file server is connected to the network and includes: (1) a file writing process including a file watermark examination procedure and an action procedure, the action procedure determining an action based on a result of the file watermark examination; and (2) a file reading process including a watermark definition procedure, a file handle/memory preparation procedure, a file data copy procedure, and a watermark insertion procedure. The storage network is operatively connected to the file server and includes at least one storage device. During a read request the watermark definition procedure determines whether a file to be read is to be 
None of the prior art of record teaches the non-obvious feature of the present invention, “receiving, by a workflow system, a plurality of event data objects, wherein each event data object of the plurality of event data objects is associated with (a) one or more data files associated with a computing entity, and (b) a detected violation of a file storage protocol; generating, by the workflow system, a plurality of file information sets, wherein generating the plurality of file information sets comprises extracting, from each event data object of the plurality of event data objects, a file information set; generating, by the workflow system and based at least in part on the plurality of file information sets, a consolidated file set associated with the one or more data files; providing, by the workflow system, a presentation for the consolidated file set for display via a user interface, wherein (a) the user interface is executing on the computing entity, (b) the presentation comprises a selectable option for each file of the consolidated file set, and (c) each selectable option allows a user to select an action to be performed for the corresponding file; receiving, by the workflow system, an indication of an action performed by the user of the computing entity on a file of the consolidated file set; and causing, by the workflow system, the generation of a record associated with the action performed by the user”, in combined with other limitations as detailed in independent claims. 

Therefore, claims 1-15 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more 


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432